65 U.S. 426 (____)
24 How. 426
ALFRED TRACY, SURVIVING PARTNER OF EDWARD TRACY, PLAINTIFF IN ERROR,
v.
WILLIAM HOLCOMBE.
Supreme Court of United States.

It was submitted on the record by Mr. Phillips for the plaintiff in error.
*427 Mr. Chief Justice TANEY delivered the opinion of the court.
This case has been brought here by a writ of error directed to the Supreme Court of the State of Minnesota. But upon looking into the transcript, it appears that the judgment which it is proposed to revise is a judgment reversing the decision of the court below, and awarding a new trial. There is, therefore, no final judgment in the case, and the writ must be dismissed for want of jurisdiction in this court.